Case: 1:15-cv-10735 Document #: 210 Filed: 11/26/19 Page 1 of 3 PagelD #:7336

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

SHAUN FAULEY, individually and as the )
representative of a certified class, )
)
Plaintiff, ) No. = 1:15-cv-10735

Vv. )

) Hon. Virginia M. Kendall
DRUG DEPOT, INC. a/k/a APS )
PHARMACY, )
Defendant. )

ORDER PRELIMINARILY APPROVING
SETTLEMENT OF THE PREVIOUSLY CERTIFIED CLASSES

This matter coming before the Court on the “Agreed Motion for Preliminary Approval of
Class Action Settlement and Notice to the Class” (the “Motion”), after review and consideration
of the Parties’ Settlement Agreement and having been fully advised in the premises;

IT IS HEREBY ORDERED AND ADJUDGED AS FOLLOWS:

1. On January 29, 2018, this Court certified the following two classes:

Class A
All persons or entities who were successfully sent a Fax stating, “APS
Pharmacy,” and containing the phrase “Fax Order To: (727) 785-2502,” on July
22, 2013, and on September 30, 2013.

Class B

All persons or entities who were successfully sent a Fax stating, “APS
Pharmacy,” and containing the phrase “Fax Order To: (727) 785-2502,” on
February 27, 2012, March 7, 2012, March 30, 2012, June 4, 2012, August 20,
2012, January 25, 2013, February 11, 2013, February 18, 2013, February 28,
2013, March 25, 2013, March 26, 2013, March 27, 2013, March 28, 2013, March
29, 2013, May 14, 2013, June 24, 2013, July 1, 2013, July 22, 2013, August 5,
2013, September 30, 2013, March 18, 2014, August 8, 2014, April 27, 2015.

'
1

(hereinafter referred to as the “Class”). Excluded from the Class are: (a) Defendant and its

present and former officers, directors, shareholders, employees and their successors, assigns and
Case: 1:15-cv-10735 Document #: 210 Filed: 11/26/19 Page 2 of 3 PagelD #:7337

legal representatives; (b) the Court and its officers, and (c) any persons or entities who timely
and validly exclude themselves from the Class.

2. The Court appoints Plaintiff, Shaun Fauley (‘Plaintiff’), as the “Class
Representative” and appoints Brian J. Wanca of Anderson + Wanca as “Class Counsel.”

3. Pursuant to Federal Rules of Civil Procedure 23, the settlement of this action, as
embodied in the terms of the Settlement Agreement, is preliminarily approved.

4, The Settlement Agreement is incorporated by reference into this Order (with
capitalized terms as set forth in the Settlement Agreement) and is hereby preliminarily adopted
as an Order of this Court.

5. The Settlement Agreement proposes that a specific forms of notice to the Class to
be sent by facsimile and if unsuccessful after three (3) attempts, by mail, and by maintaining a
settlement website. The Court finds that such Notice satisfies the requirements of due process
and Federal Rules of Civil Procedure 23. The plan for Notice is approved and adopted. The
Court orders that Class Counsel provide the Notice to the Class as proposed in the Settlement
Agreement. The Court approves the form of the Notice as contained in Exhibit 2 to the
Settlement Agreement. The Court also approves Class-Settlement.com as the Class
Administrator.

6. The Court hereby sets deadlines and dates for the acts and events set forth in the
Settlement Agreement and directs the Parties to incorporate the deadlines and dates into the
Notice to the Class: |

| (a) Class Counsel shall ensure The Notice shall be sent or attempted to be sent

via facsimile on or before December 17, 2019 and with respect to those Class members
Case: 1:15-cv-10735 Document #: 210 Filed: 11/26/19 Page 3 of 3 PagelD #:7338

that notice was not successfully sent by facsimile after three attempts, by U.S. Mail
assuming a street address may be reasonably found;

(b) Requests by any Class member to opt out of the settlement must be
submitted to the Class Administrator on or before February 15, 2020, or be forever
barred;

(c) Objections and motions to intervene, including supporting memoranda,
shall be filed in this Court and postmarked and served on Class Counsel and Defendant’s
counsel, on or before February 15, 2020, or be forever barred: and
es The final approval hearing, set forth in the Class Notice, is hereby scheduled for

pete / , 2020, at G £00 a.m./p.m. in Room 2319. The final approval hearing may

be continued to another later date without further notice to the Class.

   

SO ORDERED this 26th day of November, 2019.

 

[Lo de
n rable Virginig/} hi Senda
